UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4812


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BALLARDO SOLAN GARCIA, a/k/a Bayardo Solano Garcia,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00240-TDS-1)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.     Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ballardo       Solan        Garcia      pled       guilty,       pursuant      to    a

written plea agreement, to being an illegal alien in possession

of a firearm, in violation of 18 U.S.C. § 922(g) (2012), and was

sentenced to ten months of imprisonment.                           On appeal, Garcia’s

attorney    has     filed     a     brief      in     accordance         with    Anders         v.

California,      386   U.S.       738    (1967),      stating         that    there     are      no

meritorious      grounds      for       appeal,     but    questioning          whether       the

district    court      complied         with   Fed.       R.    Crim.    P.     11    when      it

accepted Garcia’s guilty plea and the reasonableness of Garcia’s

sentence.     Although informed of his right to file a supplemental

pro se brief, Garcia has not done so. For the reasons that

follow, we affirm.

            We conclude, based on our review of the transcript of

Garcia’s    guilty     plea       hearing,       that     the    district       court      fully

complied with Rule 11 in accepting Garcia’s guilty plea.                                        The

court ensured that Garcia understood the charges against him and

the   potential      sentence       he    faced,        that     he    entered       his    plea

knowingly and voluntarily, and that the plea was supported by an

independent factual basis.                 See United States v. DeFusco, 949

F.2d 114, 116, 119–20 (4th Cir. 1991).                          Accordingly, we affirm

Garcia’s conviction.

            We    review      a     sentence        for    reasonableness            under      an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

                                               2
38, 51 (2007).                This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                          Id.

First,     this         court        must     assess       whether    the     district        court

properly       calculated            the    Guidelines       range,       considered        the    18

U.S.C.     §        3553(a)          (2012)     factors,          analyzed     any     arguments

presented          by     the       parties,        and    sufficiently           explained       the

selected sentence.                  Id. at 49–50; see United States v. Lynn, 592

F.3d   572,        576    (4th       Cir.     2010).        We     also    must    consider       the

substantive         reasonableness             of    the    sentence,        “examin[ing]         the

totality       of       the    circumstances          to    see    whether     the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                       United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the Guidelines range, we presume on

appeal that the sentence is reasonable.                                   See Rita v. United

States,     551         U.S.        338,    346–56        (2007)     (permitting          appellate

presumption of reasonableness for within-Guidelines sentence).

               Here,          the    district       court     correctly       calculated          and

considered the advisory Guidelines range and heard argument from

counsel and allocution from Garcia.                              The court considered the

relevant       §     3553(a)         factors        and    explained       that     the    within-

Guidelines sentence was warranted in light of the nature and

circumstances of the offense.                       Further, Garcia offers no grounds

to rebut the presumption on appeal that his within-Guidelines

                                                     3
sentence      of     ten        months’        imprisonment           is      substantively

reasonable.        Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Garcia.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                This court

requires that counsel inform Garcia, in writing, of the right to

petition    the    Supreme       Court    of       the   United      States     for   further

review.     If     Garcia       requests       that      a   petition      be    filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in    this    court       for     leave    to     withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Garcia.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       this    court    and       argument        would      not   aid    the

decisional process.

                                                                                      AFFIRMED




                                               4